Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 has been reviewed and are addressed below. Claims 11-20 has been restricted.

Response to Arguments/Amendments
With respect to applicant’s amendments to the claim they are entered and are addressed below.
Applicant’s arguments regarding the 101 rejection, specifically, applicant’s amended claims are not method for organizing human activity. Examiner respectfully disagrees. The addition of a wearable device and a scanner do not overcome the rejection. These devices are means for inputting data. It does not change the abstract art of certain method of human activity since what is analyzed to make the dose suggestion is based on patient’s activities such as (exercise, movements, weight, height, blood pressure).
Applicant argues that the claims are directed to practical application specifically that it improves the computer. Examiner respectfully disagrees. The claim uses the computer in a generic way by implementing the abstract idea and it does not improve the computer functionality itself.
Applicant’s argument regarding the prior art is moot in view of applicant’s amendments to the claims and are addressed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 are drawn to a non-transitory program device readable by a machine tangibly embodying a program of instructions executable by a machine to perform a method, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1, recite collecting a biological parameter and activity information form at least one user, converting the biological parameters and activity information into a biological and activity point value, assigning a cannabidiol point value at least one cannabidiol-infused edible, the cannabidiol point value comprising points equating to a serving size of the cannabidiol infused edible, associating the cannabidiol point value with the biological and activity point value collected from the at least one user, deriving a recommended cannabidiol dosage for the user based on the association of the cannabidiol point value with the biological and activity point value, receiving feedback on the consumption of cannabidiol and the biological parameters and activity information.  
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers formula, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. See: MPEP 2106.05(g). 
That the abstract idea may be performed by specifically “non-transitory program storage device”, “machine”, “data storage device”, “database”, “server”, “cloud”, “scanner” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims recite the additional element of “storing the collected biological parameters and activity information in the data storage device”, “scanning a UPC label or priority bar code associated with the cannabidiol infused edible to ascertain the assigned cannabidiol point value”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion 
- paragraph 35, that “A data storage device 116 is used to store the biological parameters and activity information 104a-c. The data storage device 116 may also be effective for storing the user 102a-c profile. This archiving aspect of the system 100 helps understand the user and other physical needs better, so as to recommend appropriate dosages of cannabidiol. In some embodiments, the data storage device 116 may include, without limitation, a database, a server, and a cloud.”
-paragraph 40 recites that “the portable communication device may include, without limitation, a smart phone, a tablet, a watch, a laptop, and a computer”. 
The claims recite the additional element of “storing the collected biological parameters and activity information in the data storage device”, “scanning a UPC label or priority bar code associated with the cannabidiol infused edible to ascertain the assigned cannabidiol point value”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim 5 recites delivering, with a delivery vehicle however this limitation is directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).
Dependent claim(s) 2-10 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claim 1 additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites converting with an algorithm and associating with the algorithm and deriving by the algorithm, however examiner is unable to find support of such single algorithm that is able to execute such tasks. Applicant’s specification in paragraph 37 recites “algorithm 108 may utilize various functions to derive the biological and activity point value 106, including: range analysis, sorting an array of randomized values, deriving averages from multiple values, deriving means from multiple values, and computing the greatest common divisor to two values, and logical deduction. Other point calculation and averaging means, along with matching algorithms, known in the value processing art may also be used”, however this does not provide an actual algorithm nor method steps to perform the converting, associating and deriving steps as claimed in the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (2015/0287122) in view of Chu (2020/0372993).
With respect to claim 1 Mak teaches a non-transitory program storage device readable by a machine tangibly embodying a program of instructions executable by the machine to perform a method for assigning a cannabidiol point value and recommending cannabidiol-infused edibles based on biological parameters and activity information, the method comprising: 
collecting by the machine and from a wearable computing device, a biological parameter and activity information from at least one user (Mak paragraph 31 “user may provide input to interact with the user interface in many possible manners, such as alphanumeric, point based (e.g., cursor), tactile, or other input (e.g., touch screen, tactile sensor, light sensor, infrared sensor, biometric sensor, microphone, gyroscope, accelerometer, or other sensors)” and paragraph 32 “user activity” and 25 “The client device(s) 110 comprise, but are not limited to, remote devices, work stations, computers, general purpose computers, Internet appliances, hand-held devices, wireless devices, portable devices, wearable computers, cellular or mobile phones, personal digital assistants (PDAs), smart phones, tablets, ultrabooks, netbooks, laptops, desktops, multi-processor systems, microprocessor-based or programmable consumer electronics, game consoles, set-top boxes, network PCs, mini-computers, and the like”); 
storing in a data storage device, the collected biological parameters and activity information in a data storage device (Mak paragraph 26 “The database(s) 134 are storage devices that store data such as user profile data (e.g., a user identification, user demographic information, user consumable data), and other user data”); 
converting, by the machine, the biological parameters and activity information into a biological and activity point value (Mak paragraph 78 “biometric sensors to detect biosignals of the user during a consumption session. In another instance, the user can track a length of time a particular effect of the consumable lasts to assist in determining future dosages of the consumable” and paragraph 33 “the dosage module 240 may account for a variety of factors when determining the recommended dose such as time of day, time of year, user activity, current weather, age of the consumable, potency of active ingredients in the consumable or similar consumables, and so forth”); 
assigning a cannabidiol point value to at least one cannabidiol-infused edible, the cannabidiol point value comprising points equating to a serving size of the cannabidiol-infused edible (Mak paragraph 65 “the dosage module 240 can employ other ratios or values derived from the chemical composition of the consumable”); 
scanning by a scanner a UPC label or priority bar code associated with the cannabidiol-infused edible to ascertain the assigned cannabidiol point value (Mak 39 “the user initiates the request with the user device scanning, or otherwise detecting, a particular consumable. For instance, the user device can include a camera, or another sensor, operable to detect an indication of the first consumable by Optical Character Recognition (OCR) or an automated identification technique such as Radio Frequency Identification (RFID) tags, Near Field Communication (NFC) smart, bar codes (e.g., one-dimensional bar codes such as Universal Product Code ( UPC) bar codes, multi-dimensional bar codes such as a QR code, Aztec code, Data Matrix, Dataglyph, MaxiCode, PDF417, Ultra Code, Uniform Commercial Code Reduced Space Symbology (UCC RSS)-2D bar code, and other optical codes), or a suitable combination thereof. In a specific example, the user device detects the indication of the first consumable from packaging of the first consumable (e.g., OCR detection of a name of the first consumable label on packaging of the first consumable)”); 
associating, by the machine, the cannabidiol point value with the biological and activity point value collected from the at least one user (Mak 39 “the user initiates the request with the user device scanning, or otherwise detecting, a particular consumable. For instance, the user device can include a camera, or another sensor, operable to detect an indication of the first consumable by Optical Character Recognition (OCR) or an automated identification technique such as Radio Frequency Identification (RFID) tags, Near Field Communication (NFC) smart, bar codes (e.g., one-dimensional bar codes such as Universal Product Code ( UPC) bar codes, multi-dimensional bar codes such as a QR code, Aztec code, Data Matrix, Dataglyph, MaxiCode, PDF417, Ultra Code, Uniform Commercial Code Reduced Space Symbology (UCC RSS)-2D bar code, and other optical codes), or a suitable combination thereof. In a specific example, the user device detects the indication of the first consumable from packaging of the first consumable (e.g., OCR detection of a name of the first consumable label on packaging of the first consumable)”); 
deriving, by the machine, a recommended cannabidiol dosage for the user based on the association of the cannabidiol point value with the biological and activity point value (Mak paragraph 33 “The dosage module 240 provides functionality to determine consumption quantity recommendations. For example, the dosage module 240 performs an analysis of historical consumption data (e.g., a log of the user consumption sessions that includes consumable dosage data and a rating of the consumption session) to determine a recommended dose for a particular session. The dosage module 240 may account for a variety of factors when determining the recommended dose such as time of day, time of year, user activity, current weather, age of the consumable, potency of active ingredients in the consumable or similar consumables, and so forth”); and 
transmitting by the machine and the to the scanner the recommended cannabidiol dosage for the user (Mak paragraph 58 “transmits the consumable data and the inventory data to the user device 902 and at operation 930, the user device presents the consumable data and the inventory data to the user”); and 
receiving feedback on the consumption of cannabidiol, and the biological parameters and activity information (Mak paragraph 79 “The user can provide information pertaining to a particular consumption session using these UIs. For instance, the user can indicate a particular feeling associated with the consumption session such as hyper, aroused, happy, aggressive, euphoric, anxious, hungry, visual, thirsty, creative, chill, mellow, blurry, stoned, depressed, claustrophobic, dizzy, paranoid, and so forth. In addition, the user can provide information in free form such as notes about the experience. In various embodiments, the notes and consumption log information can remain private to the user (e.g., not accessible to other users), accessible to other users anonymously, or publicly accessible to all users”).
Mak does not explicitly teach quantifying the at least one biological characteristics for consuming at leaset one cannabiodio-infused edible nor based on the at least one biological characteristics of the at least one user for consuming the at least one cannabidiol-infused edible.
Chu teaches the wellness App will learn to modify dosages based on dosing and responses and will factor in genetics, metabolism, tolerance as well as other types of user-generated data such as height, weight, age, diet, physical activity, and combinations thereof (Chu paragraph 64).
One of ordicanry skill in the art at the time of filing would have found it obvious to combine the teachings of Mak with Chu the motivation of providing for simple, efficient, and convenient development of tailored Cannabis formulations for individual users to meet their individual needs and goals (Chu paragraph 3).

With respect to claim 2 Mak teaches the method according to claim 1, further comprising: monitoring the cannabidiol point value for the cannabidiol-infused edible on a portable communication device (Mak paragraph 25 “smart phones”).

With respect to claim 3 Mak teaches the method according to claim 3, further comprising: charging a licensing fee for both the delivery and the point values (Mak paragraph 41).

With respect to claim 4 Mak teaches the method according to claim 4, further comprising: charging a licensing fee for both the delivery and the point values based on use and minimums (Mak paragraph 85).

With respect to claim 5 Mak teaches the method according to claim 5, further comprising: delivering, with a delivery vehicle, the cannabidiol-infused edible with the recommended cannabidiol dosage to the user (Mak paragraph 55).

With respect to claim 6 Mak teaches the method according to claim 6, further comprising: monitoring the cannabidiol consumption on the portable communication device (Mak paragraph 78).

With respect to claim 7 Mak teaches the method according to claim 1, wherein: the biological parameters include at least one of the following: weight, height, body mass, and health conditions (Mak paragraph 47).

With respect to claim 8 Mak teaches the method according to claim 1, wherein: the activity information includes at least one of the following: distance run, weight lifting performance, calories burned, and aerobic activity (Mak paragraph 51).

With respect to claim 9 Mak teaches the method according to claim 1, wherein: the data storage device includes at least one of the following: a database, a server, and a cloud (Mak paragraph 98).

With respect to claim 10 Mak teaches the method according to claim 1, wherein: the algorithm derives the recommended cannabidiol dosage with at least one of the following calculation means: range analysis, sorting an array of randomized values, deriving averages from multiple values, deriving means from multiple values, computing the greatest common divisor to two values, and logical deduction (Mak paragraph 62).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626